Citation Nr: 1703976	
Decision Date: 02/09/17    Archive Date: 02/23/17

DOCKET NO.  13-33 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral eye disorder.
 

REPRESENTATION

Veteran represented by:	Hawaii Office of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

K. Wysokinski, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Special Philippine Scouts from September 1946 to May 1949, and had additional Philippine Guerilla and Combination Service from May 1945 to February 1946.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, Republic of the Philippines.  The Veteran presented sworn testimony at a hearing before the undersigned in September 2016.  A transcript of that hearing is of record. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for a bilateral eye disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's current bilateral hearing loss had its onset in service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.40, 3.303, 3.307, 3.309, 3.385 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection for his bilateral hearing loss, which he contends began in service and has been recurrent since that time.  Service connection may be granted for a disability or injury incurred in, or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  In order to establish service connection for a present disability the claimant must show the existence of a present disability, an in-service incurrence or aggravation of a disease or injury, and a causal relationship or "nexus" between the present disability and the in-service injury or disease.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

All three elements of service connection are established by the competent and credible lay and medical evidence of record.  During the course of his Guerrilla and Philippine Scout service the Veteran was exposed to extremely loud noise, particularly in the course firing small arms.  See generally, Hearing Tr. at 5-10.  The Board also notes that the Veteran is currently service-connected for tinnitus, and thus, exposure to acoustic trauma in service has been established.  In May of 2012, the Veteran underwent a VA medical examination, and although the examiner could not provide a diagnosis of hearing loss at that time, the examiner did opine that if the Veteran did have hearing loss, it was at least as likely as not due to his active military service because he experienced noise exposure from use of firearms and heavy weaponry during service and is a recognized guerrilla.  See May 2012 VA Examination Report. 

The issue for determination in this case is whether the Veteran has a current hearing disability for VA purposes.  Pursuant to 38 C.F.R. § 3.385, there are three independent circumstances where "impaired hearing will be considered to be a disability" for VA purposes: (1)when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; (2) when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or (3) when speech recognition scores using the Maryland CNC Test are less than 94 percent.

In this case, the evidence is at least in equipoise on the issue of whether the Veteran meets the auditory threshold criteria for hearing loss as set forth above.  The May 2012 VA examination showed an auditory threshold greater than 40 decibels for all tested frequencies, including  in the ranges of 500, 1000, 200, 300, and 4000 Hertz, in both ears.  This would support a finding of bilateral hearing disability under either of the first two circumstances described in section 3.385.  However, this examination failed to produce puretone results that were valid for rating purposes due to "questionable to poor agreement of pure tone average and speech reception threshold." See May 2012 VA Examination Report at 5.  

Although the VA examination results were determined to be invalid for rating purposes, an April 2016 private audiological examination report submitted by the Veteran shows auditory threshold greater than 40 decibels at all tested frequencies, and contains a specific diagnosis of severe to profound sensorineural hearing loss (SNHL) in the right ear, and profound SNHL in the left.  See April 2016 Private Audiological Examination Report.  This report specifically notes that the reliability of the test is "good."  See id.  

The Board notes that both examinations concluded that a speech recognition test was not advisable given that English is not the Veteran's native language.  

After resolving doubt in the Veteran's favor, the Board finds that the elements of entitlement to service connection have been met, and that service connection for bilateral hearing loss is warranted.



ORDER

Service connection for bilateral hearing loss is granted.


REMAND

The Veteran seeks service connection for an ongoing bilateral eye disorder that first   manifested in service as dryness and tearing, and which the Veteran further asserts is related to injuries he sustained in service from repeated powder and smoke blowback from his M1 Garand Rifle.  See Hearing Tr. at 11-14.  He also reports that since he is left handed, the powder and smoke blowback from his rifle would be particularly problematic given that the rifle was made primarily for use by right handed individuals.  Id.  To further support his contentions, the Veteran submitted a letter by Dr. K.K.C. showing that he currently experiences "dryness" in his eyes, bilaterally.  This independent medical record is consistent with the Veteran's assertions regarding his present disorder, but does not provide sufficient competent evidence for the Board to make a decision on the claim because the record lacks a nexus opinion.  Thus, as there is evidence that the Veteran has a current disorder affecting his eyes and suffered an injury to his eyes in service, remand is necessary to afford the Veteran a VA examination.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

As this matter is being remanded, any outstanding VA medical records should be obtained.  Sullivan v. McDonald, 815 F.3d 786 (2016).  Moreover, the Veteran should be given an opportunity to identify any private medical records he would like considered in connection with his appeal.  38 C.F.R. § 3.159(c).

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding VA medical records. 

2.  Ask the Veteran to identify any private medical care providers who treated him for his eye conditions, including Dr. K.K.C. or other providers at Pacific Eye Surgery Center.  After securing the necessary release, associate any such identified records with the claims file.

3.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his in-service and post-service eye symptomatology.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

4.  After completing the above development, schedule the Veteran for an appropriate VA examination to determine the current nature and etiology of his eye disorder.  The claims file should be made available to and reviewed by the examiner and all necessary tests should be performed.  All findings should be reported in detail.
  
After a review of the claims file, including the lay statements provided by the Veteran, the examiner should address the following:

(1) Identify any eye disorders the Veteran has had during the appeal period (September 2012 to the present); and

(2) State whether it is at least as likely as not (50 percent or greater probability) that any of the Veteran's diagnosed eye disorders had their onset in service or are otherwise related to an event, injury or disease incurred in service, including burn or other injuries described by the Veteran as associated with the use of his M1 Garand rifle as a left handed individual.  (See Hearing Tr. at 11-14.) 

In reaching his or her conclusions, the VA examiner should specifically review and consider the lay statements of the Veteran concerning the onset and recurrence of his symptoms, as well as any and all treatment records showing continuing eye symptoms.  

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner should state why this is so.

5.  After completing the above development, including any additional development that may be warranted, readjudicate the remanded issue.  If the benefit sought on appeal remains denied, furnish the Veteran and his representative with a Supplemental Statement of the Case and afford them the opportunity to respond before the file is returned to the Board for further consideration.

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


